EXECUTION COPY



 

AMENDMENT NO. 2 TO THE

CREDIT AGREEMENT

Dated as of April 3, 2003

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT

among ALPHARMA INC., a Delaware corporation ("Holdings"), the banks, financial
institutions and other lenders party hereto, and BANK OF AMERICA, as
administrative agent and collateral agent (the "Administrative Agent"), as
parties to the Credit Agreement referred to below.



PRELIMINARY STATEMENTS:



Alpharma Operating Corporation, a Delaware corporation (the "Company"), Alpharma
USPD Inc., a Maryland corporation (together with the Company and the Subsidiary
Borrowers party thereto, the "Borrowers"), Holdings, the Lender Parties and the
Administrative Agent have entered into a Credit Agreement dated as of October 5,
2001, as amended by Amendment No. 1 dated as of December 16, 2002 (as further
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement. Holdings and the Required
Lenders have agreed to amend the Credit Agreement as hereinafter set forth.
Amendments to Credit Agreement

. The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:

 a. The definition of "Debt Securities" in Section 1.01 is deleted in its
    entirety, and the following definition substituted therefor:

    "Debt Securities" means the issuance by either Holdings or the Company, in
    one or more tranches, of either senior notes, senior subordinated notes, or
    convertible subordinated notes, in an aggregate principal amount of no more
    than $250,000,000 outstanding at any time (in the case of senior notes) or
    no more than $300,000,000 outstanding at any time (in the case of senior
    subordinated notes or convertible subordinated notes), in any such case (i)
    in a registered public offering or in a private placement, including a
    private placement for resale, pursuant to Rule 144A under the Securities Act
    (and the issuance of any such notes in a registered exchange offer in
    exchange for such initially issued notes) and (ii) with (A) a cash interest
    rate not in excess of 12% per annum, (B) a maturity date occurring no sooner
    than December 15, 2009 and (C) no additional or more restrictive financial
    or other operating covenants, defaults, required prepayment, required
    redemption or other similar terms more restrictive on, or less favorable to,
    Holdings or the Company, as applicable, than those contained in this
    Agreement."

 b. In the case where the Debt Securities consist solely of senior notes, (i)
    the defined term "Senior Leverage Ratio" in Section 1.01 is amended to read
    "Senior Secured Leverage Ratio" and (ii) the reference to "Senior Leverage
    Ratio" in Section 5.04(b) is amended to read "Senior Secured Leverage
    Ratio".
 c. Section 1.01 is further amended by inserting the following definition in
    alphabetical order:

    "Securities Act" means the Securities Act of 1933, as amended from time to
    time, and the regulations promulgated and the rulings issued thereunder.

 d. Article I is amended by inserting at the end of such Article the following
    new "Section 1.05", to read as follows:

    "SECTION 1.05. Financial Covenants. For purposes of calculating the
    financial covenants in Section 5.04, Holdings shall exclude all costs
    incurred in connection with the issuance of the Debt Securities, so long as
    such costs are incurred within 60 days of such issuance."

 e. Sub-section 2.06(b)(ii)(B)(1) is amended by inserting at the end of such
    sub-section the following new clause, to read as follows: "or Section
    5.02(b)(iii)(K) and (L)".
 f. Section 5.02(b)(iii) is amended by inserting at the end of such Section the
    following new clauses "(K)" and "(L)", to read as follows:

    "(K) Debt Securities issued by Holdings (so long as no Debt Securities have
    been issued by the Company); and

    (L) Any guarantee by any Loan Party of the Debt Securities".

 g. Section 5.02(g) is amended by inserting at the end of such Section the
    following new clause "(vii)", to read as follows:

    "(vii) In the case where the Debt Securities are issued by Holdings, the
    Company may make payments to Holdings from time to time in amounts necessary
    to satisfy regularly scheduled payments thereunder (subject to subordination
    provisions reasonably acceptable to the Administrative Agent in the case
    where such Debt Securities are senior subordinated notes or convertible
    subordinated notes).".

 h. Section 5.02(i) is amended by inserting at the end of such Section the
    following new clause, to read as follows: ", except that the following shall
    be permitted: a change in accounting for liquid and creams inventory in the
    U.S. from a last-in-first-out (LIFO) method to first-in-first-out (FIFO)
    method, effective as of January 1, 2003".
 i. Section 5.02(j)(iii) is amended by inserting at the end of such Section the
    following new clause, to read as follows: "and no more than $2,500,000 of
    cash on hand".
 j. Section 5.02(s) is amended by inserting at the beginning of such Section the
    following clause, to read as follows:

    "In the case where the Debt Securities consist solely of either senior
    subordinated notes or convertible subordinated notes,".

 k. Section 5.03(r) is re-lettered as Section 5.03(q).
 l. Section 5.02 is amended by inserting at the end of such Section the
    following new subsection "(r)", to read as follows:

"(r) Debt Securities. Concurrently with the closing of the issuance of any Debt
Securities, a notice specifying (i) the aggregate principal amount of such
issuance, (ii) whether such Debt Securities were issued by Holdings or the
Company and (iii) whether such Debt Securities were senior notes, senior
subordinated notes, or convertible subordinated notes."

Fees

. (a) On the date hereof, Holdings shall pay to the Administrative Agent, for
the benefit of each Lender that executes this Amendment by no later than 3:00 PM
(New York time) on Thursday, April 3, 2003, a work fee equal to ******% of the
aggregate Commitments of each such Lender under the Credit Agreement as of the
date hereof.

(b) In addition to the fees specified in Section 2(a) hereof, upon the initial
issuance (if any) by Holdings or the Company of Debt Securities which are senior
notes, Holdings shall on the date of the closing of such issuance pay to the
Administrative Agent, for the benefit of each Lender that received a fee
pursuant to Section 2(a) hereof, an additional amendment fee equal to 0.05% of
the aggregate Commitments of each such Lender under the Credit Agreement as of
the date hereof.

Conditions of Effectiveness

. This Amendment shall become effective as of the date first above written when,
and only when, the Administrative Agent shall have received counterparts of this
Amendment executed by Holdings and the Required Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Amendment; and Section 1 of this Amendment shall become effective
when and only when the Administrative Agent shall have received (a) the fees
specified in Section 2(a) hereof, and payment of all other accrued fees and
expenses of the Administrative Agent (including the reasonable accrued fees and
expenses of counsel to the Administrative Agent invoiced on or prior to the date
hereof) and (b) all of the following documents, each such document dated the
date of receipt thereof by the Administrative Agent (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent:

 i.   Counterparts of the Consent appended hereto (the "Consent"), executed by
      each of the Loan Parties (other than Holdings);
 ii.  Certified copies of (A) the resolutions of the Board of Directors of
      (1) Holdings approving this Amendment and the matters contemplated hereby
      and (2) each other Loan Party evidencing approval of the Consent and
      (B) all documents evidencing other necessary corporate action and
      governmental approvals, if any, with respect to this Amendment, the
      Consent and all other matters contemplated hereby;
 iii. A certificate signed by a duly authorized officer of Holdings stating
      that: (A) the representations and warranties contained in Section 4 hereof
      and in the Loan Documents are true and correct on and as of the date of
      such certificate as though made on and as of such date other than any such
      representations or warranties that, by their terms, refer to a date other
      than the date of such certificate, and (B) no event has occurred and is
      continuing that constitutes a Default.

Representations and Warranties of Holdings

. Holdings hereby represents and warrants as follows:

 a. Each Loan Party is duly organized, validly existing and in good standing
    under the laws of the jurisdiction of its incorporation or formation.
 b. The execution, delivery and performance by each Loan Party of this Amendment
    and the Consent, as applicable, to which it is a party, are within such
    Person's corporate or other powers, have been duly authorized by all
    necessary corporate or other action and do not (i) contravene such Person's
    Constitutive Documents, (ii) violate any Requirement of Law, (iii) conflict
    with or result in the breach of, or constitute a default under, any
    contract, loan agreement, indenture, mortgage, deed of trust, lease or other
    instrument binding on or affecting any Loan Party, any of its Subsidiaries
    or any of their properties or (iv) except for the Liens created under the
    Collateral Documents, result in or require the creation or imposition of any
    Lien upon or with respect to any of the properties of any Loan Party or any
    of its Subsidiaries.
 c. No Governmental Authorization, and no other authorization or approval or
    other action by, and no notice to or filing with, any Governmental Authority
    or any other third party is required for the due execution, delivery or
    performance by any Loan Party of this Amendment or the Consent.
 d. This Amendment and the Consent have been duly executed and delivered by each
    Loan Party which is a party thereto. This Amendment and the Consent are
    legal, valid and binding obligations of each Loan Party which is a party
    thereto, enforceable against each such Loan Party in accordance with their
    respective terms.
 e. There is no action, suit, investigation, litigation or proceeding affecting
    any Loan Party or any of its Subsidiaries pending or, to the knowledge any
    Loan Party, threatened before any Governmental Authority or arbitrator
    that purports to affect the legality, validity or enforceability of this
    Amendment or the Consent, or the consummation of any of the transactions
    contemplated hereby.
 f. The execution, delivery and performance of this Amendment and the Consent do
    not adversely affect the Liens created under any of the Collateral
    Documents.

Reference to and Effect on the Loan Documents

. (a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to "the Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 b. The Credit Agreement, the Notes and each of the other Loan Documents, as
    specifically amended by this Amendment, are and shall continue to be in full
    force and effect and are hereby in all respects ratified and confirmed.
    Without limiting the generality of the foregoing, the Collateral Documents
    and all of the Collateral described therein do and shall continue to secure
    the payment of all Obligations of the Loan Parties under the Loan Documents,
    in each case as amended by this Amendment.
 c. The execution, delivery and effectiveness of this Amendment shall not,
    except as expressly provided herein, operate as a waiver of any right, power
    or remedy of any Lender or the Agent under any of the Loan Documents, nor
    constitute a waiver of any provision of any of the Loan Documents.

Costs, Expenses

. The Borrower agrees to pay on demand all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 8.04 of the Credit Agreement.

Execution in Counterparts

. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

Governing Law

. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

[remainder of this page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALPHARMA INC.

By:__/s/Matthew Farrell_____________
Name: Matthew Farrell

Title: Executive Vice President and
Chief Financial Officer

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Lender

By:__/s/ Joseph L. Corah____________
Name: Joseph L. Corah

Title: Principal

 

Agreed as of the date first above written:

BNP PARIBAS

By:/s/ Shayn March

Title: Vice President

By:/s/ Duane P. Helkowski

Title: Managing Director

BNP PARIBAS, OSLO BRANCH

By:/s/ Cecilia Stenkula

Title: General Manager

By:/s/ Mikkel A. Vogt

Title: General Manager - Corporate

CIBC, INC.

By:/s/ Lindsay Gordon

Title: Executive Director

CITICORP USA, INC.

By:/s/ Allen Fisher

Title: Vice President

FLEET NATIONAL BANK

By: /s/ Virginia C. Stolzenthaler

Title: Managing Director

IKP CAPITAL CORPORATION

By:

Title: President

NATIONAL CITY

By: /s/Kevin M. Knopf

Title: Vice President

ADDISON CDO, LIMITED (#1279)

By: /s/ Mohan V. Phansalkar

Title: Executive Vice President

AERIES FINANCE II LTD.
By: INVESCO Senior Secured Management, Inc.
As Sub-Managing Agent

By: /s/ Thomas H. B. Ewal
Title: Authorized Signatory

AIM FLOATING RATE FUND
By: INVESCO Senior Secured Management, Inc.
As Attorney in fact

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

ALLIANCE CAPITAL FUNDING, L.L.C., as Assignee
By: Alliance Capital Management L.P., as
Investment Manager
By: Alliance Capital Management Corporation, as
General Partner

By: /s/ Teresa McCarthy

Title: Vice President

AMARA 2 FINANCE, LTD
by: INVESCO Senior Secured Management, Inc.
as Financial Manager

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

AMERICAN EXPRESS CERTIFICATE CO.
By: American Express Asset Management Group, Inc.
as Collateral Manager

By: /s/Yvonne E. Stevens
Title Senior Managing Director

AMMC CDO II, LIMITED
By: American Money Management Corp.,
as Collateral Manger

By: /s/ David P. Meyer
Title: Vice President

ANTARES CAPITAL CORPORATION

By: /s/
Title: Managing Director

JPMORGAN CHASE BANK as Trustee of the
Antares Funding Trust created under the Trust Agreement dated as of November
1999

By: /s/ Leslie Hundley
Title: Officer

APEX (Trimaran)CDO, LTD.
By: Trimaran Advisors, LLC

By: /s/ David M. Millison
Title: Managing Director

ATHENA CDO, Limited (#1277)
By: Pacific Investment Management Company LLC,
as its Investment Advisor

By: /s/ Mohan V. Phansalkar
Title: Executive Vice President

AVALON CAPITAL, LTD
By: INVESCO Senior Secured Management, Inc.
as Portfolio Advisor

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

AVALON CAPITAL, LTD 2
By: INVESCO Senior Secured Management, Inc.
as Portfolio Advisor

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

BLACK DIAMOND CLO 1998-1 LTD

By:
Title: Director

BLACK DIAMOND CLO 2000-1 LTD

By:
Title: Director

BLACK DIAMOND INTERNATIONAL FUNDING, LTD.

By:
Title: Director

BRYN MAWR CLO, LTD
By: Deerfield Capital Management LLC as its Collateral Manager

By: Dan Hattori
Title: Vice President

CALIFORNIA PUBLIC EMPLOYEES' RETIREMENT SYSTEM (#2980)
By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company

By: /s/ Mohan V. Phansalkar
Title: Executive Vice President

CAPITVA III Finance Ltd. (Acct. 275)
as advised by Pacific Investment Management Company LLC

By: David Dyer
Title: Director

CAPITVA IV Finance Ltd. (Acct. 1275)
as advised by Pacific Investment Management Company LLC

By: David Dyer
Title: Director

CARLYLE HIGH YIELD PARTNERS, L.P.

By: /s/ Linda Pace
Title: Principal

CARLYLE HIGH YIELD PARTNERS II, LTD.

By: /s/ Linda Pace
Title: Principal

CARLYLE HIGH YIELD PARTNERS III, LTD.

By: /s/ Linda Pace
Title: Principal

CARLYLE HIGH YIELD PARTNERS IV, LTD.

By: /s/ Linda Pace
Title: Principal

CENTURION CDO II, LTD
By: American Express Asset Management Group Inc.
as Collateral Manager

By: /s/Leanne Stavrakis
Title: Director - Operations

CENTURION CDO III, LTD
By: American Express Asset Management Group Inc.
as Collateral Manager

By: /s/Leanne Stavrakis
Title: Director - Operations

CENTURION CDO IV, LTD
By: American Express Asset Management Group Inc.
as Collateral Manager

By: /s/Leanne Stavrakis
Title: Director - Operations

CERES II FINANCE LTD
By: INVESCO Senior Secured Management, Inc.
as Sub-Managing Agent (Financial)

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

CHARTER VIEW PORTFOLIO
By: INVESCO Senior Secured Management, Inc.
as Investment Advisor

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

CITIGROUP INVESTMENTS CORPORATE LOANS
FUND INC.
By: Travelers Asset Management Int'l Co., LLC

By: /s/ Matthew J. McInerny
Title: Investment Officer

CLYDESDALE CLO 2001-1, LTD
By: Nomura Corporate Research and Asset Management Inc. as Collateral Manager

By: /s/ Elizabeth MacLean
Title: Vice President

COLUMBUS LOAN FUNDING LTD.
By: Travelers Asset Management Int'l Co., LLC

By: /s/ Matthew J. McInerny
Title: Investment Officer

CONTINENTAL CASUALTY COMPANY

By:
Title: Vice President

DELANO COMPANY (#274)
By: Pacific Investment Management Co., LLC as its
Investment Advisor

By: /s/ Mohan V. Phansalkar
Title: Executive Vice President

DENALI CAPITAL LLC, managing member of DC funding Partners, Portfolio manager
for DENALI CAPITAL CLO I, LTD, or an affiliate

By: John P. Thacker
Title: Chief Credit Officer

DENALI CAPITAL LLC, managing member of DC funding Partners, Portfolio manager
for DENALI CAPITAL CLO II, LTD, or an affiliate

By: John P. Thacker
Title: Chief Credit Officer

DIVERSIFIED CREDIT PORTFOLIO LTD.
By: INVESCO Senior Secured Management, Inc.
as Investment Advisor

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

ENDURANCE CLO I, LTD
by: ING Capital Advisors, LLC as Portfolio Manager

By: /s/ Helen Y. Rhee
Title: Senior Vice President

NEMEAN CLO, LTD
by: ING Capital Advisors, LLC as Investment Manager

By: /s/ Helen Y. Rhee
Title: Senior Vice President

SEQUILS-ING (HBDGM), LTD
by: ING Capital Advisors, LLC as Collateral Manager

By: /s/ Helen Y. Rhee
Title: Senior Vice President

ARCHIMEDES FUNDING III, LTD.
by: ING Capital Advisors, LLC as Collateral Manager

By: /s/ Helen Y. Rhee
Title: Senior Vice President

ARCHIMEDES FUNDING IV, LTD.
by: ING Capital Advisors, LLC as Collateral Manager

By: /s/ Helen Y. Rhee
Title: Senior Vice President

ORYX CLO, LTD., as a Lender
by: ING Capital Advisors, LLC as Collateral Manager

By: /s/ Helen Y. Rhee
Title: Senior Vice President

FLAGSHIP CLO 2001-1
By: Flagship Capital Management, Inc.

By:
Title: Director

FLAGSHIP CLO II
By: Flagship Capital Management, Inc.

By:
Title: Director

FOREST CREEK CLO, LTD
By: Deerfield Capital Management LLC as its Collateral Manager

By: Dan Hattori
Title: Vice President

FRANKLIN CLO I, LIMITED

By: /s/Richard D'Addario
Title: Senior Vice President

FRANKLIN CLO II, LIMITED

By: /s/Richard D'Addario
Title: Senior Vice President

FRANKLIN FLOATING RATE TRUST

By: /s/Richard D'Addario
Title: Senior Vice President

GALAXY CLO 1999-1, LTD

By: /s/ W. Jeffrey Baxter
Title: Authorized Agent

HARBOUR VIEW CDO II, LTD

By: /s/ Bill Campbell
Title: Manager

HARBOUR VIEW CDO IV, LTD

By: /s/ Bill Campbell
Title: Manager

IDS LIFE INSURANCE COMPANY
By: American Express Asset Management Group, Inc.
As Collateral Manager

By: /s/ Yvonne E. Stevens
Title: Senior Managing Director

INDOSUEZ CAPITAL FUNDING IIA, LTD.
By: Indosuez Capital as Portfolio Advisor

By: /s/ Charles Kobayashi
Title: Principal and Portfolio Manager

INVESCO CBO 2000-1 LTD.
By: INVESCO Senior Secured Management, Inc.
as Portfolio Advisor

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

JISSEKIKUN FUNDING, LTD. (#1288)
By: Pacific Investment Management Company LLC, as its Investment Advisor

By: /s/ Mohan V. Phansalkar
Title: Executive Vice President

JPMORGAN CHASE BANK as Trustee of the
Antares Funding Trust created under the Trust Agreement dated as of November
1999

By: /s/ Leslie Hundley
Title: Officer

JUPITER LOAN FUNDING LLC

By: /s/ Ann E. Morris
Title: Asst. Vice President

KATONAH I, LTD.

By: /s/ Ralph Della Rocca
Title: Authorized Officer Katonah Capital, LLC as Manager

KATONAH II, LTD.

By: /s/ Ralph Della Rocca
Title: Authorized Officer Katonah Capital, LLC as Manager

KATONAH III, LTD.

By: /s/ Ralph Della Rocca
Title: Authorized Officer Katonah Capital, LLC as Manager

KZH CYPRESSTREE-1 LLC

By: /s/ Dorian Herrera
Title: Authorized Agent

KZH ING-2 LLC

By: /s/ Dorian Herrera
Title: Authorized Agent

KZH RIVERSIDE LLC

By: /s/ Dorian Herrera
Title: Authorized Agent

KZH SOLEIL LLC

By: /s/ Dorian Herrera
Title: Authorized Agent

KZH SOLEIL-2 LLC

By: /s/ Dorian Herrera
Title: Authorized Agent

KZH STERLING LLC

By: /s/ Dorian Herrera
Title: Authorized Agent

LONG LANE MASTER TRUST IV
By: Fleet National Bank as Trust Administrator

By: /s/ Kevin Kerans
Title: Managing Director

MADISON AVENUE CDO III LTD
By: Metropolitan Life Insurance Company, as Collateral Manager

By: /s/ David W. Farrell
Title: Director

METROPOLITAN LIFE INSURANCE CO.

By:
Title: Director

MOUTAIN CAPITAL CLO 1 LTD

By: /s/Chris Siddons
Title: Director

MOUTAIN CAPITAL CLO II LTD

By: /s/Chris Siddons
Title: Director

MUIRFIELD TRADING LLC

By: /s/ Ann E. Morris
Title: Asst. Vice President

NOMURA BOND & LOAN FUND
By: UFJ Trust Company of NY as Trustee
By: Nomura Corporate Research and Asset Management Inc. Attorney in Fact

By: /s/ Elizabeth MacLean
Title: Vice President

OLYMPIC FUNDING TRUST SERIES 1999-1

By: /s/ Anne E. Morris
Title: Authorized Agent

OPPENHEIMER SENIOR FLOATING RATE FUND

By: /s/ Bill Campbell
Title: Manager

PILGRIM CLO 1999 - 1 LTD
by: ING Investments, LLC as its Investment Manager

By: /s/ Michel Prince, CFA
Title: Vice President

ML CLO XII PILGRIM AMERICA (CAYMAN) LTD.
by: ING Investments, LLC as its Investment Manager

By: /s/ Michel Prince, CFA
Title: Vice President

PROTECTIVE LIFE INSURANCE COMPANY

By: /s/ Diane S. Greswld
Title: AVP

PRUDENTIAL SERIES FUND INC. (#1241)
By: Pacific Investment Management Company, LLC, as its Investment Advisor,
acting through State Street Bank and Trust Company, in the Nominee Name of IFTCO

By: /s/ Mohan V. Phansalkar
Title: Executive Vice President

PVIT HIGH YIELD BOND PORTFOLIO (#686)
By: Pacific Investment Management Company, LLC, as its Investment Advisor,
acting through Investors Fiduciary Trust Company, in the Nominee Name of IFTCO

By: /s/ Mohan V. Phansalkar
Title: Executive Vice President

RIVIERA FUNDING LLC

By: Ann E. Morris
Title: Asst Vice President

ROSEMONT CLO LTD
By: Deerfield Capital Management LLC as its Collateral Manager

By: /s/ Dan Hattori
Title: Vice President

ROYALTON COMPANY (#280)
By: Pacific Investment Management Co. LLC
as its Investment Advisor

By: /s/Mohan V. Phansalkar
Title: EVP

SAN JOAQUIN CDO I LIMITED (#1282)
By: Pacific Investment Management Co. LLC
as its Investment Advisor

By: /s/Mohan V. Phansalkar
Title: EVP

SAWGRASS TRADING LLC

By: /s/ Ann E. Morris
Title: Asst. Vice President

SEABOARD CLO 2000 LTD
By: ORIX Capital Markets, LLC its Collateral Manager

By:
Title: Managing Director

SEQUILS - CENTURION V, LTD
By: American Express Asset Management Group Inc. as
Collateral Manager

By: Leanne Stavrakis
Title: Director - Operations

SEQUILS - CUMBERLAND I LTD
By: Deerfield Capital Management LLC as its Collateral Manager

By: /s/ Dan Hattori
Title: Vice President

SEQUILS - LIBERTY, LTD
By: INVESCO Senior Secured Management, Inc.
As Collateral Manager

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

SEQUILS - MAGNUM, LTD. (#1280)
By: Pacific Investment Management Co. LLC
as its Investment Advisor

By: /s/Mohan V. Phansalkar
Title: EVP

SMOKY RIVER CDO, L.P.
By: RBC Leveraged Capital as Portfolio Advisor

By: /s/ Melissa Marano
Title: Partner

THE SUMITOMO TRUST & BANKING CO., LTD, NEW YORK BRANCH

By: /s/ Elizabeth A. Quirk
Title: Vice President

SUNAMERICA LIFE INSURANCE COMPANY

By: /s/ W. Jeffrey Baxter
Title: Authorized Agent

THE TRAVELERS INSURANCE CO.

By: /s/ Matthew J. McInerny
Title: Investment Officer

TRITON CBO III, LTD
By: INVESCO Senior Secured Management, Inc.
As Investment Manager

By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

TRS I LLC

By: /s/ Alice L. Wagner
Title: Vice President

US HIGH YIELD BOND FUND I (#1402)
By: Pacific Investment Management Co. LLC
as its Investment Advisor, acting through the Bank of New York in the Nominee
Name of Hare & Co.

By: /s/Mohan V. Phansalkar
Title: EVP

VAN KAMPEN PRIME RATE INCOME TRUST
By: Van Kampen Investment Advisory Corp.

By: Brad Langs
Title: Executive Director

VAN KAMPEN SENIOR INCOME TRUST
By: Van Kampen Investment Advisory Corp.

By: Brad Langs
Title: Executive Director

VAN KAMPEN CLO I, LTD
By: Van Kampen Investment Advisory Corp. as Collateral Manager

By: William D. Lenga
Title: Vice President

VAN KAMPEN CLO II, LTD
By: Van Kampen Investment Advisory Corp. as Collateral Manager

By: William D. Lenga
Title: Vice President

WINGED FOOT FUNDING TRUST

By: Ann E. Morris
Title: Authorized Agent

WRIGLEY CDO, LTD (#1285)
By: Pacific Investment Management Company LLC, as its Investment Advisor

By: /s/ Mohan V. Phansalkar
Title: Executive Vice President

 

 

CONSENT

Dated as of April 3, 2003

Each of the undersigned, as Guarantors under, as applicable, the (i) Parent
Guaranty dated as of October 5, 2001, (ii) Subsidiary Guaranty dated as of
October 5, 2001 or (iii) Subsidiary Guaranty dated as of December 26, 2001, in
each case in favor of the Secured Parties referred to therein (collectively, the
"Guaranty"), hereby consents to the foregoing Amendment and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Amendment, the
Guaranty is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Guaranty to the "Credit
Agreement", "thereunder", "thereof" or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment, and (b) each of
the Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Secured Obligations (in each case, as defined therein).

ALPHARMA OPERATING CORPORATION

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

ALPHARMA USPD INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

ALPHARMA U.S. INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

BARRE PARENT CORPORATION

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

 

 

 

G.F. REILLY COMPANY

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

PARMED PHARMACEUTICALS, INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

ALPHARMA EURO HOLDINGS INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

ALPHARMA (BERMUDA) INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

ALPHARMA USHP INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

ALPHARMA US PHARMACEUTICAL LLC

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

ALPHARMA ANIMAL HEALTH COMPANY

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

 

 

MIKJAN CORPORATION

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

 

ALPHARMA NW INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

NMC LABORATORIES, INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

US ORAL PHARMACEUTICALS PTY LTD

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

FAULDING HOLDINGS INC.

 

By:_/s/John W. LaRocca____________
Title: Assistant Secretary

 

FAULDING PHARMACEUTICALS INC.

 

By:_/s/John W. LaRocca____________
Title: Assistant Secretary

 

POINT HOLDINGS INC.

 

By:_/s/John W. LaRocca____________
Title: Assistant Secretary

 

 

 

PUREPAC PHARMACEUTICAL HOLDINGS INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

FAULDING LABORATORIES INC.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary

 

PUREPAC PHARMACEUTICAL CO.

 

By:_/s/Robert F. Wrobel____________
Title: Secretary